[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] DECISION AND JUDGMENT ENTRY
* * * * *
This matter is before the court on the petition of prose petitioner Charles S. Wilson requesting that this court issue a writ of procedendo ordering respondent, Judge Judith Ann Lanzinger of the Lucas County Court of Common Pleas, to rule on his pending motion for written findings of fact and conclusions of law.
6th Dist.Loc.App.R. 6 provides that upon the filing of an original action, the petitioner shall "* * * file a praecipe directing the clerk of the court of appeals to serve a copy of the complaint on each other party at the addresses listed in the praecipe."  The record before us reveals that Wilson did not file a praecipe along with his petition. Accordingly, respondent has not been served with a copy of the petition. Moreover, Wilson's petition is not in the name of the state on the relation of the person applying. Such is required by R.C. 2731.04 in mandamus actions and we see no reason for not applying the same standard to actions in procedendo.
For these reasons, we find the petition for a writ of procedendo not well-taken and denied. This cause is dismissed at petitioner's costs.
  _______________________________  George M. Glasser, J.
JUDGE
  _____________________________  James R. Sherck, J.
JUDGE
  _______________________________  Richard W. Knepper, J.
JUDGE
CONCUR.